 



Exhibit 10.2
PRA INTERNATIONAL
FORM OF OPTION AGREEMENT
(Senior Vice Presidents, Executive Vice Presidents and President)
     THIS OPTION AGREEMENT (the “Agreement”) evidences an agreement made as of
the ___th day of                     , 200___ (the “Date of Grant”), by and
between                                           (the “Optionee”), and PRA
INTERNATIONAL, a Delaware corporation (the “Corporation”).
     WHEREAS, Optionee is an employee of Pharmaceutical Research Associates,
Inc., a Virginia corporation, or another subsidiary of the Corporation (the
“Employer”).
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein set forth, it is agreed as follows:
     1. Option. In consideration of the Optionee’s employment with the Employer,
the Corporation hereby grants to the Optionee the option to purchase that number
of shares of the Corporation’s Common Stock at the exercise price set forth on
Schedule 1 hereto (the “Option”), subject to the terms and conditions of this
Option Agreement and the PRA International 2004 Incentive Award Plan (the
“Plan”) (attached at Exhibit 1). The Option is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code. To the
extent that the Option does not so qualify that portion of the Option shall be
treated as a non-qualified option under Section 422 of the Code. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Plan.
     2. Vesting of Options.
          (a) The Option shall vest in accordance with the terms set forth on
Schedule 1 and the terms of Section 3 hereof.
          (b) Unless sooner terminated in accordance with the terms hereof, the
Option shall terminate (whether or not vested) on the seventh (7th) anniversary
of the Date of Grant.
     3. Expiration of the Option.
          (a) Death or Disability of Employee. In the event that the Optionee’s
employment is terminated by reason of death or disability, the unvested portion
of the Option that would otherwise vest on the next anniversary of the Date of
Grant will automatically vest on a pro rata basis for the period commencing on
the Date of Grant or, if applicable, the most recent anniversary of the Date of
Grant and ending on the date the Optionee’s employment is so terminated, and all
other unvested Options will automatically terminate. The vested portion of the
Option shall be exercisable by the Optionee’s beneficiary or estate for a period
of the earlier



--------------------------------------------------------------------------------



 



-2-

of (i) eighteen (18) months following Optionee’s death or disability or (ii) the
seventh (7th) anniversary of the Date of Grant. If the vested portion of the
Option is not exercised within the earlier of (i) eighteen (18) months following
Optionee’s death or disability or (ii) the seventh (7th) anniversary of the Date
of Grant, then such vested portion of the Option shall expire and shall no
longer be exercisable.
          (b) Cause. In the event that the Optionee’s employment is terminated
by the Employer for Cause (as defined below) the Option will automatically
terminate and expire and shall no longer be exercisable, whether or not
previously vested. For purposes of this Agreement, “Cause” shall mean:
(i) Optionee’s failure to competently perform his material assigned duties as
reasonably determined by Employer; (ii) Optionee engaging in or causing an act
that has a material adverse impact on the reputation, business, business
relationships or financial condition of Employer; (iii) the conviction of or
plea of guilty or nolo contendere by Optionee to a felony or any crime involving
moral turpitude; (iv) Optionee’s gross misconduct, dishonesty, or fraud; or (v)
Optionee’s willful refusal to perform specific directives of the Employer’s
President and CEO, or his authorized designee, which are consistent with the
scope, ethics, and nature of Optionee’s duties and responsibilities.
          (c) Other Termination. In the event that the Optionee’s employment is
terminated for any reason other than death, disability or Cause, the unvested
portion of the Option will automatically terminate. The Optionee shall have the
right, in the Optionee’s sole discretion, for a period of thirty (30) days
following such termination of employment to exercise the Option. If the Optionee
does not exercise the vested portion of the Option within 30 days after his/her
employment so terminates, then the Option shall expire and shall no longer be
exercisable.
          (d) Forfeiture for Competition.
               (1) With the exception of when a Termination Event occurs under
Section 7(g)(B) of Optionee’s Employment and Non-Competition Agreement (hereby
incorporated by reference) (in which case, Section 3(d)(2) of this Agreement
applies), Optionee agrees that during Optionee’s employment and during a period
of [ ] months thereafter (the “Noncompetition Period”), Optionee, shall not,
whether as owner, manager, officer, director, employee, consultant or otherwise,
be engaged or employed by a Competing CRO to provide Customer Services that are
the same or substantially related to the Customer Services that Optionee
performed for Employer at any time during the twenty-four (24) months prior to
the termination of Optionee’s employment (the “Prohibited Services”).
               (2) If a Termination Event occurs under Section 7(g)(B) of
Optionee’s Employment and Non-Competition Agreement, Optionee agrees that for a
period of [ ] months after Optionee’s employment with Employer ceases (the
“Change in Control Noncompetition Period”), Optionee will not whether as owner,
manager,



--------------------------------------------------------------------------------



 



-3-

officer, director, employee, consultant or otherwise, be engaged or employed by
a Change in Control Competing CRO to provide Customer Services that are the same
or substantially related to the Customer Services that Employee performed for
Employer at any time during the twenty-four (24) months prior to the Termination
Date.
               (3) In the event that Optionee breaches either Section 3(d)(1) or
3(d)(2) of this Agreement, then in addition to other remedies available to the
Corporation, Optionee shall immediately forfeit all rights under the Option that
may have been granted to Optionee or to which Optionee may be entitled, whether
the same are then vested or not. In addition, to the extent that Optionee
exercises any of the Option during the Noncompetition Period and provides
Prohibited Services then such exercise shall be rescinded and all such shares of
common stock of the Corporation purchased by Optionee pursuant to the exercise
of such Option during the Noncompetition Period may be repurchased by the
Corporation, in its sole discretion, at the price paid by Optionee for such
shares of common stock. To the extent that the Optionee has sold or otherwise
disposed of any shares acquired upon exercise of the Option, then the Optionee
shall pay back to the Corporation any and all proceeds received by the Optionee
as a result of such sale or other disposition. The Optionee shall also return
all dividends or other distributions, if any, paid on such shares.The
Corporation acknowledges and agrees that ownership by Optionee of not more than
one percent (1.0%) of the shares of any corporation having a class of equity
securities actively traded on a national securities exchange shall not be
deemed, in and of itself, to violate the prohibitions set forth in this section.
For the purposes of this Agreement, the term “Customer Services” means any
product or service provided by Employer to a third party for remuneration,
including, but not limited to on a contract or outsourced basis, assisting
pharmaceutical or biotechnology companies in developing and taking drug
compounds, biologics, and drug delivery devices through appropriate regulatory
approval processes, (i) during Optionee’s employment with Employer or (ii) about
which Optionee has material knowledge and that Optionee knows Employer will
provide or has contracted to provide to third parties during the twelve
(12) months following the Optionee’s employment with Employer. “Customer” means
any person or legal entity (and its subsidiaries, agents, employees and
representatives) about whom Optionee has acquired material information based on
employment with Employer and as to whom Optionee has been informed that Employer
provides or will provide Customer Services. “Competing CRO” means any of the
following entities and their affiliates and successors to the extent that and
for so long as those said entities, affiliates, and successors directly compete
with Employer in the provision of Customer Services to Customers: Charles River
Laboratories International, Inc., Covance Inc., ICON plc, INC Research, Inc.,
Kendle International Inc., MDS Pharma Services, Omnicare, Inc., PAREXEL
International Corporation, Pharmaceutical Product Development, Inc., Quintiles
Transnational Corp., SFBC International, Inc., United BioSource Corporation, and
United HealthCare Corporation. “Change in Control Competing CRO” means any
entity (and its respective affiliates and successors) that competes with
Employer in the provision of Customer Services to Customers as a contract
research organization and assumes, as an independent contractor with a drug



--------------------------------------------------------------------------------



 



-4-

sponsor, one or more of the obligations of a drug sponsor, e.g., design of a
protocol, selection or monitoring of investigations, evaluating reports, and
preparation of material to be submitted to the Food and Drug Administration or
applicable regulatory agency. For purposes of this Agreement, “Change in
Control” shall mean: (i) the sale of all or substantially all of the assets of
PRA International; or (ii) the consummation of a merger or consolidation of PRA
International with any other corporation other than (A) a merger or
consolidation which would result in the voting securities of PRA International
outstanding immediately prior thereto continuing to represent more than fifty
percent (50%) of the combined voting power of the voting securities of PRA
International, or such surviving entity, outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of PRA International (or similar transaction) in which no
“person” (as defined below) acquires more than thirty percent (30%) of the
combined voting power of PRA International’s then-outstanding securities; or
(iii) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
(1) PRA International or (2) any corporation owned, directly or indirectly, by
PRA International or the shareholders of PRA International in substantially the
same proportions as their ownership of stock in PRA International), becomes
after the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of PRA International
representing thirty percent (30%) or more of the combined voting power of PRA
International’s then outstanding securities.
     4. Exercise of Option. To the extent exercisable, the Optionee may exercise
the vested portion of the Option at anytime in whole or in part prior to its
termination under Section 2(b) or Section 3 above by giving written notice of
such exercise to the Corporation, in such form and at such time as the
Corporation may specify from time to time. As a condition to the exercise of any
portion of the Option, the Optionee may be required to execute such documents
and make such representations as the Corporation may require in order to comply
with applicable law. The Option may not be exercised until Optionee shall have
delivered to the Corporation the aggregate exercise price per Share of the
number of Shares for which the Option is being exercised. The exercise price may
be paid by any method prescribed in Section 5.1(c) of the Plan.
     5. Construction and Binding Effect. This Agreement shall be construed
according to the laws of the State of Delaware, without giving effect to any
conflict or choice of law provision, and shall bind the parties, their permitted
assigns and their personal representatives.
     6. Invalidity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the other provisions, and the
Agreement shall be construed in all respects as if an invalid or unenforceable
provision were omitted.



--------------------------------------------------------------------------------



 



-5-

     7. Entire Agreement. This document contains the entire agreement between
the parties and no modification or change in this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto.
     8. Notices. All notices, requests, consents, payments, demands and other
communications required or contemplated under this Agreement (“Notices”) shall
be in writing and (a) personally delivered; (b) deposited in the United States
mail, registered or certified mail, return receipt requested, with postage
prepaid; or (c) sent by Federal Express or other nationally recognized overnight
delivery service (for next business day delivery), shipping prepaid, as follows:
If to Employer, to:
PRA International
12120 Sunset Hills Road, Suite 600
Reston, VA 20190
Attn: President and Chief Executive Officer
If to Optionee, to:
The Optionee’s then home address currently on file with the Corporation
or such other persons or address as any party may request by notice given as
aforesaid. Notices shall be deemed given and received at the time of personal
delivery or, if sent by U.S. mail, five (5) business days after the date mailed
in the manner set forth in this Section 9, or, if sent by Federal Express or
other nationally recognized overnight delivery service, one business day after
such sending.
     9. Severability. The provisions of this Agreement shall be deemed
severable, and if any part of any provision is held to be illegal, void,
voidable, invalid, nonbinding or unenforceable in its entirety or partially or
as to any party, for any reason, such provision may be changed, consistent with
the intent of the parties hereto, to the extent reasonably necessary to make the
provision, as so changed, legal, valid, binding and enforceable. If any
provision of this Agreement is held to be illegal, void, voidable, invalid,
nonbinding or unenforceable in its entirety or partially or as to any party, for
any reason, and if such provision cannot be changed consistent with the intent
of the parties hereto to make it fully legal, valid, binding and enforceable,
then such provision shall be stricken from this Agreement, and the remaining
provisions of this Agreement shall not in any way be affected or impaired, but
shall remain in full force and effect.
     10. No Right to Future Grants. The grant of this Option is a voluntary act
by the Corporation and does not give the Optionee any right to, or otherwise
obligate the Corporation to grant any additional options in the future.



--------------------------------------------------------------------------------



 



-6-

          IN WITNESS WHEREOF, the parties hereto have signed this Option
Agreement as of the date first above written.

              CORPORATION:
 
            PRA INTERNATIONAL
 
       
 
  By:    
 
       
 
  Title:   President and CEO

 
            OPTIONEE:
 
             
 
            Address:



--------------------------------------------------------------------------------



 



-7-

SCHEDULE 1
Options for                      Shares (the “Time Vesting Options”) will vest
on each of                                                             
(contingent upon employment with the Corporation or one of its subsidiaries at
that time).
The exercise price for all such Options shall be $                     per
share.



--------------------------------------------------------------------------------



 



-8-

EXHIBIT 1
PRA International 2004 Incentive Award Plan